t c summary opinion united_states tax_court thomas francis morris petitioner v commissioner of internal revenue respondent docket no 10146-04s filed date thomas francis morris pro_se nina p ching for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioner is liable for a deficiency in federal_income_tax for the taxable_year in the amount of dollar_figure following respondent’s concession that petitioner overpaid his tax by dollar_figure the issue for decision is whether the overpayment is time barred by sec_6511 some of the facts have been stipulated and they are so found the stipulation of facts and exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in nashua new hampshire during petitioner was employed by alpha processor inc and received salary in the amount of dollar_figure the salary was subject_to_withholding in the amount of dollar_figure petitioner did not file a federal_income_tax return for by letter dated date respondent advised petitioner that respondent had not received petitioner’s return and calculated a tax based on information provided by third parties on date respondent issued a notice_of_deficiency to petitioner determining a deficiency for the taxable_year a timely petition was filed respondent also issued a notice_of_deficiency dated date the notice is a duplicate of the date notice it appears that the notice was issued in error and in any event a timely petition was filed in response to the march notice and accordingly the march notice is of no consequence at some later point petitioner presented information with respect to itemized_deductions and the parties appear to agree that the deficiency is dollar_figure and that there was excess withholding for in the amount of dollar_figure because the parties agree that petitioner’s withholding credits exceed the amount of tax due as redetermined the question is whether petitioner is entitled to a refund of an overpayment in the amount of dollar_figure for the taxable_year the only issue related to this overpayment is whether it is time barred by sec_6511 petitioner claims that he is entitled to a determination of an overpayment of his federal_income_tax and that the overpayment should be refunded to him respondent contends that petitioner is not entitled to a refund of an overpayment because of the limitations of sec_6511 and sec_6512 in response petitioner asserts that respondent deliberately timed the notice_of_deficiency so as to prevent petitioner from obtaining credit for the overpayment_of_tax pursuant to sec_6512 we have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for years that are properly before us however if a taxpayer did not file a return before the notice_of_deficiency was mailed the amount of the credit or refund is limited to the taxes paid during the 2-year period prior to the date the deficiency_notice was mailed see sec_6511 b b 516_us_235 hart v commissioner tcmemo_1999_186 stevens v commissioner tcmemo_1996_250 in general a taxpayer bears the burden_of_proof see rule a 290_us_111 the burden sec_6511 generally provides that a claim for credit or refund of an overpayment_of_tax must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever period expires later sec_6511 also expressly provides that if no return is filed the claim must be filed within years from the time the tax was paid sec_6511 provides limitations on the amount of any credit or refund as follows limit on amount of credit or refund -- a limit where claim filed within 3-year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means of a stamp the amount of the credit or refund shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim b limit where claim not filed within 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed --if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed as to factual issues may shift to the commissioner under certain prescribed circumstances sec_7491 in the present case there is no dispute with respect to any factual issues and therefore sec_7491 is not applicable the notice_of_deficiency reflects tax_payments petitioner made for as withholding credits such payments are deemed to have been made as of date see sec_6513 since the withholding taxes were paid more than years before the notice_of_deficiency was mailed date petitioner is not entitled to a refund of any part of an overpayment for we do not accept petitioner’s assertion that respondent waited to notify petitioner of the failure_to_file a return so as to preclude the refund of the overpayment there is nothing in this record reflecting such motivation by respondent and in any event respondent is permitted to examine tax years determine a deficiency and make an assessment within the applicable_period of limitations provided under sec_6501 in a situation where a taxpayer does not file a federal_income_tax return respondent may determine a deficiency and assess a tax at any time sec_6501 the inability of petitioner to obtain a refund of we note that the determination of a statutory deficiency does not take such amount into account see sec_6211 however the withholding will be credited and applied against the deficiency his overpayment is the direct result of his failure_to_file a return and pursuant to the application of the above-described provisions of the internal_revenue_code we therefore hold that the statutorily imposed time limitations of sec_6511 and sec_6512 bar us from determining that petitioner is entitled to a refund with respect to his tax see commissioner v lundy supra badger v commissioner tcmemo_1996_314 stevens v commissioner supra reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent as to the deficiency in the amount of dollar_figure and for respondent as to the overpayment
